Citation Nr: 0512637	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  99-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease, status post partial small bowel resection, 
right colectomy and removal of terminal ileum.  

2.  Entitlement to an effective date earlier than July 1, 
1998, for the assignment of a 30 percent evaluation for 
Crohn's disease, status post partial small bowel resection, 
right colectomy and removal of terminal ileum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J. W. 



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which continued a 10 percent 
disabling rating for Crohn's disease with partial small bowel 
resection and removal of the terminal ileum.  In a June 1998 
rating decision, the RO assigned a temporary total evaluation 
for Crohn's disease, status post partial small bowel 
resection, right colectomy and removal of terminal ileum, for 
the period of April 22, 1998, to July 1, 1998, based on 
surgical or other treatment necessitating convalescence.  The 
10 percent evaluation was restored as of July 1, 1998.  A May 
1999 hearing officer decision increased the evaluation for 
Crohn's disease to 30 percent disabling effective July 1, 
1998.  

The veteran appeared and testified at a hearing before the 
undersigned Acting Veterans Law Judge in January 2003.  A 
transcript of that hearing is of record.

In July 2003, the Board remanded this case to the RO.  The 
case was returned to the Board in December 2004.  

In a June 1999 statement in support of claim, the veteran 
raised a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.
  
2.  The veteran filed a claim for an increased evaluation for 
his service connected Crohn's disease, status post partial 
small bowel resection, right colectomy and removal of 
terminal ileum, on April 24, 1998.  

3.  A temporary total evaluation was assigned for the period 
of April 22, 1998 to July 1, 1998, based on surgical or other 
treatment necessitating convalescence.  A 30 percent 
evaluation for Crohn's disease, status post partial small 
bowel resection, right colectomy and removal of terminal 
ileum, was made effective from July 1, 1998.  

4.  It was not factually ascertainable prior to July 1, 1998, 
that the criteria for an evaluation of 30 percent for Crohn's 
disease were met.

5.  During the appeal period, the competent and probative 
evidence of record shows that the veteran's Crohn's disease 
results in overall disability productive of no more than 
severe irritable colon syndrome or moderately severe 
ulcerative colitis and has not been manifested by objective 
evidence of definite weight loss, malnutrition, or only fair 
health during remissions.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 1, 
1998, for the assignment of a 30 percent disability 
evaluation for Crohn's disease status post partial small 
bowel resection, right colectomy and removal of terminal 
ileum, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  



2.  The criteria for an evaluation in excess of 30 percent 
for Crohn's disease, status post partial small bowel 
resection, right colectomy and removal of terminal ileum, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7319, 7323 and 7328 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The July 1999 statement of the case (SOC), the July 1999, 
September 2001, and August 2004 supplemental statements of 
the case (SSOCs), and a VA Tiger Team letter dated in May 
2004 apprised the veteran of the information and evidence 
needed to substantiate the increased rating and earlier 
effective claims, the laws applicable in adjudicating the 
appeal, and the reasons and bases for VA's decision.  The VA 
Tiger Team letter in May 2004 advised the veteran to identify 
any evidence in support of the claims on appeal that had not 
been obtained and informed him of the evidence he needed to 
submit to show that he was entitled to an increased rating 
and an earlier effective date.  Furthermore, these documents 
outlined the specific medical and lay evidence that was 
considered when the determinations were made.  

The VA Tiger Team's letter to the veteran, the SOC, and the 
SSOCs satisfied the first three elements of notice discussed 
in Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was clearly requested to 
submit medical evidence linking current disabilities to his 
active service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Mayfield v. Nicholson, no. 02-1077 
(Fed. Cir. April 14, 2005)..

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  The Board finds that reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate the claims on appeal.  VA has obtained 
voluminous VA and private treatment records compiled during 
the appeal period and afforded the veteran a VA medical 
examination to evaluate the severity of his Crohn's disease.  
There is sufficient medical evidence in the claims folder, to 
include VA outpatient and hospitalization records, private 
treatment records, and prior reports of VA examinations to 
decide the increased rating claim.  An additional VA 
examination is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2004).  The veteran and his 
representative have not identified any additional existing 
evidence relevant to the appeal.  The Board finds, therefore, 
that further assistance is not required and that the case is 
ready for appellate review.    

I.  Effective Date

Service connection for postoperative small bowel obstruction 
secondary to an ileocecal mass was granted in a December 1993 
rating decision.  A noncompensable disability rating was 
assigned, effective from May 1993.  The veteran filed a notice 
of disagreement with the percentage assigned.  In June 1996, 
the RO recharacterized the veteran's disability as Crohn's 
disease with inflammatory ileal mass, status post partial 
small bowel resection, and assigned a 10 percent rating 
retroactive to May 1993.  

In December 1996, the Board denied entitlement to a rating in 
excess of 10 percent for Crohn's disease.  Notice of the 
decision was mailed to the veteran in December 1996.  The 
veteran did not appeal and as such the decision became final. 
See 
38 U.S.C.A. § 7104(b) (West 2002).  The June 1996 rating 
decision was subsumed by the final Board decision.  See 
38 U.S.C.A. § 7103(a) (West 2002); 
38 C.F.R. § 20.1104 (2004).    

The veteran filed a claim for an increased rating for Crohn's 
disease in May 1997.  In support of his claim, the veteran 
submitted an April 1997 report from Columbia West Florida 
Medical Center and a discharge report from the Biloxi, 
Mississippi,  VA Medical Center (VAMC) for the period of 
hospitalization for April 21, 1997, to April 28, 1997.  In a 
June 1997 rating decision, the RO continued the 10 percent 
disabling rating for Crohn's disease.  Notice of the decision 
was mailed to the veteran in July 1997.  The veteran did not 
appeal this decision, and it became final. See 38 U.S.C.A. 
§ 7105(a)(c) (West 2002).  

The RO received a July 15, 1997, letter from the veteran's 
physician at the Biloxi VAMC.  The RO accepted the letter as 
a claim for an increased rating.  In an August 1997 rating 
decision, the RO continued the 10 percent rating for Crohn's 
disease.  Notice of the decision was mailed to the veteran in 
August 1997.  The veteran did not appeal this decision, and 
it became final.  Id.

The RO received VA Form 21-4138, Statement in Support of 
Claim, on April 24, 1998.  The veteran indicated that he was 
filing a claim for an increased rating for his service-
connected Crohn's disease.  In support of his claim, the 
veteran listed the following as evidence of how his condition 
had worsened: loss of 19 pounds; continuous diarrhea; needing 
monthly B-12 shots; daily abdominal pain; and occasional 
vomiting.

In a June 1998 rating decision, the RO assigned a temporary 
total evaluation for the period of April 22, 1998, to July 1, 
1998, based on surgical treatment necessitating 
convalescence.  The 10 percent rating was resumed as of July 
1, 1998. The RO again continued the 10 percent rating in an 
August 1998 rating decision.  In May 1999, a hearing officer 
decision granted an increased 30 percent rating for Crohn's 
disease effective July 1, 1998.  The veteran subsequently 
filed a notice of disagreement with the July 1998 effective 
date and the current appeal ensued.  

The veteran contends that he began having problems with 
nausea, vomiting, diarrhea, and abdominal pains prior to his 
April 1998 surgery and so he should be entitled to an earlier 
effective date.  

The Board has reviewed all the evidence of record, to 
include, but not limited to the following: the veteran's 
statements; service medical and personnel records; VA 
outpatient and hospitalization treatment records dated 
between 1994 and 2004; reports of VA examination dated in 
October 1993, June 1996, and July 1998;  private medical 
records from Columbia West Florida Regional Medical Center; 
and a transcript of testimony by the veteran before the 
undersigned Acting Veterans Law Judge in January 2003.  After 
a careful consideration of the evidence delineated above, the 
Board finds that an earlier effective date for the award of a 
30 percent disability rating for Crohn's disease is not 
warranted.  

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A. § 5110(b)(2), which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date. Otherwise, the 
effective date of an award based on a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. 
§ 5110(a).  

An implementing regulation provides, generally, that the 
effective date for increased ratings is the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(o)(1).  The regulation also provides that the 
effective date of an award of increased rating for disability 
compensation is the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In this case, the veteran was admitted to the Gainesville, 
Florida, VAMC on April 22, 1998.  A right colectomy with root 
removal of the terminal ileum was performed on May 4, 1998.  
The veteran was discharged on May 8, 1998.  The veteran was 
subsequently followed on an outpatient basis.  As noted 
previously, a temporary total evaluation was assigned for the 
period of April 22, 1998 to July 1, 1998.  The 30 percent 
rating was made effective July 1, 1998.

From April 22, 1998 to July 1, 1998, the veteran was 
receiving a 100 percent disability rating for his Crohn's 
disease, the maximum schedular evaluation available.  Prior 
to the veteran's April 1998 claim for an increased rating, it 
was not factually ascertainable that an increase in 
disability had occurred.  The veteran's claims file does not 
contain any medical records, other than the reports on which 
the temporary total evaluation was based, pertaining to the 
period of time between the date of the last confirmed rating 
decision in August 1997 and the April 1998 claim.  Therefore, 
in the absence of competent medical evidence showing that the 
schedular criteria for an evaluation higher than 30 percent 
were met during the relevant time period, there is no basis 
on which an earlier effective date might be allowed and the 
Board concludes that the proper effective date is July 1, 
1998, the date of claim.  See 38 C.F.R. § 3.400(o)(2) (2004).  

II.  Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered,  it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. 
§ 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).

Historically, the Board notes that service connection was 
awarded for post-operative small bowel obstruction secondary 
to an ileocecal mass in a December 1993 rating decision.  The 
RO assigned a noncompensable evaluation effective May 1993.  
The award was based on service medical records, which 
revealed the veteran was hospitalized in November 1992 for a 
small bowel obstruction, secondary to an ileocecal mass, 
ileal polyp, and inflammatory bowel disease per pathology.  

The veteran appealed the initial rating assigned following 
the award of service connection to the Board.  The Board 
confirmed and continued the initial 10 percent rating in a 
December 1996 decision.  That decision is final, and the 
evidence considered by the Board at that time will not be 
restated.  The evidence most pertinent to the instant appeal 
is that which is dated from April 1997 to the present, as the 
veteran filed his most recent claim for an increased rating 
in April 1998.  

In a June 1998 rating decision, the RO assigned an evaluation 
of 100 percent for the period of April 22, 1998, to July 1, 
1998, based on surgical or other treatment necessitating 
convalescence.  The RO recharacterized the veteran's 
disability and restored the 10 percent disabling rating for 
Crohn's disease with partial small bowel resection and 
removal of the terminal ileum from July 1, 1998.  The 
temporary total evaluation was assigned for a May 4, 1998, 
right colectomy with removal of the terminal ileum.  The 10 
percent rating was further continued in an August 1998 rating 
decision.  The veteran disagreed with the 10 percent rating 
and initiated the instant appeal.

A May 1999 hearing officer's decision increased the 
evaluation for the veteran's Crohn's disease to 30 percent 
effective July 1, 1998. 

The veteran's Crohn's disease has been rated as 30 percent 
disabling under   38 C.F.R. § 4.114, Diagnostic Code 7319, 
pertaining to irritable colon syndrome.  A 30 percent rating 
under Diagnostic Code 7319 is warranted for a severe 
disability with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 30 percent disability rating is the maximum disability 
rating for irritable bowel syndrome under that diagnostic 
code.  The Board notes that the sort of symptoms which the 
veteran reports (frequent diarrhea with occasional bouts of 
constipation and almost constant abdominal pain and 
discomfort) are specifically addressed in the criteria for a 
maximum evaluation of 30 percent under Diagnostic Code 7319. 
  
The veteran's service-connected gastrointestinal disability 
may also be rated analogous to ulcerative colitis under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7323, which 
provides that a 30 percent rating is warranted for moderately 
severe ulcerative colitis with frequent exacerbations. 

The Board has considered rating the veteran's disability 
under all potentially appropriate diagnostic codes. Under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7323, 
pertaining to ulcerative colitis, a 30 percent evaluation is 
warranted for moderately severe ulcerative colitis, with 
frequent exacerbations.  Evaluations of 60 percent and 100 
percent under Diagnostic Code 7323 require a finding of 
malnutrition, which has not been shown in the veteran's case.  

In addition, Diagnostic Code 7328, pertaining to resection of 
the small intestine, provides that a 20 percent evaluation is 
warranted for resection of the small intestine where the 
disability is symptomatic, with diarrhea, anemia, and 
inability to gain weight.  A 40 percent evaluation requires 
resection of the small intestine with definite interference 
with absorption and nutrition, manifested by impairment of 
health objectively supported by examination findings 
including definite weight loss.  A 60 percent evaluation 
requires resection of the small intestine with marked 
interference with absorption and nutrition, manifested by 
severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, Diagnostic Code 7328 (2004).

The medical evidence of record, dated from 1997 to the 
present, does not show malnutrition, definite interference 
with absorption and nutrition, or definite weight loss.  
Treatment records show that the veteran weighed 200 pounds in 
April and May 1998 and that he has gained weight during the 
appeal period, with some fluctuation in weight.  The veteran 
weighed 211 pounds in March and April 2004, and he weighed 
218 pounds in July 2004.  The Board notes that the veteran 
weighed 228 and 230 pounds in 1993 soon after his discharge 
from service.  He has gained weight during the appeal period, 
with some weight loss prior to the appeal period.  The 
evidence concerning the veteran's weight thus does not show 
material loss of weight during the appeal period.  Nor does 
the medical evidence during the appeal period show definite 
interference with absorption and nutrition or malnutrition.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
Crohn's disease does not meet the schedular criteria for an 
evaluation in excess of 30 percent under Diagnostic Codes 
7319, 7323, or 7328.  The medical evidence of record shows 
that the veteran's Crohn's disease is not manifested by 
definite weight loss, malnutrition, or only fair health 
during remissions.  Rather, the medical evidence of record 
for the appeal period reveals a gastrointestinal disability 
equivalent to severe ulcerative colitis, warranting a 30 
percent rating under Diagnostic Code 7323, or symptomatic 
resection of the small intestine with diarrhea and anemia, 
warranting an evaluation of 20 percent under Diagnostic Code 
7328.  In this regard, the Board notes the veteran was 
hospitalized for an exacerbation of his Crohn's disease in 
November 1998; at that time, pain was noted to worse with 
eating.  In May 1999, a VA physician noted that the veteran 
has suffered repeated exacerbations of his Crohn's disease 
since 1992 with associated symptoms of chronic diarrhea, 
abdominal pain made worse by eating, fatigue, anemia, and 
rectal bleeding.  The veteran was again hospitalized in 
October 1999 for complaints of nausea and vomiting.  He 
reported having 6 to 15 bowel movements per day.  VA 
outpatient treatment records dated between 2000 and 2004 
contain complaints of blood in the stool and right lower 
quadrant pain.  An entry dated in May 2000 noted a complaint 
of 16 to 17 bowel movements per day.  The veteran's weight 
fluctuated from approximately 208 pounds to 220 pounds.  In 
July 2002, a nutrition consult found the veteran was mildly 
nutritionally compromised but did not diagnose malnutrition.  
As noted above, the veteran has gained weight since then.    

At the January 2003 hearing, the veteran testified that: he 
had 15 to 20 bowel movements per day and was in constant 
pain; he was receiving monthly injections of vitamin B-12; he 
had a restricted diet and was prescribed vitamin D and 
calcium carbonate because he could no longer absorb through 
his terminal ileum.  

The Board finds that the disability picture presented by the 
veteran's Crohn's disease does not more nearly approximate 
the criteria for an evaluation of 40 percent under Diagnostic 
Code 7328 or the criteria for an evaluation of 60 percent 
under Diagnostic Code 7323.  The evidence does not show 
definite interference with absorption and nutrition 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss or severe 
ulcerative colitis with numerous attacks a year and 
malnutrition, health only fair during remissions.  See 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7323, 7328 (2004).  

In sum, there is no basis at this time for allowance of an 
increased schedular evaluation, and entitlement to that 
benefit is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7323 and 7328 
(2004).

Extraschedular Evaluation

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2004).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (1997) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
in this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's gastrointestinal problems have markedly 
interfered with his employment or resulted in frequent 
hospitalizations.  In this regard, the Board notes that the 
veteran has lost time from work due to his gastrointestinal 
disability but the record does not show that the time lost 
has markedly interfered with his employment.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

  
ORDER

Entitlement to an effective date prior to July 1, 1998, for 
the assignment of a 30 percent evaluation for Crohn's 
disease, status post partial small bowel resection, right 
colectomy and removal of terminal ileum, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease, status post partial small bowel resection, 
right colectomy and removal of terminal ileum, is denied.  



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


